       Case: 3:20-cv-00511-wmc Document #: 31 Filed: 09/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

SUSAN KAUTZER,

                    Plaintiff,
      v.
                                                           Case No. 20-cv-511-wmc
KILOLO KIJAKAZI,
Acting Commissioner for Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Kilolo Kijakazi against plaintiff Susan Kautzer affirming the decision of the

acting commissioner and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                   9/15/2021
        Peter Oppeneer, Clerk of Court                                   Date
